Case 1:20-cv-01057-RM-SKC Document 53

UNITED

STATES DISTRICT COURT

Filed 07/08/20 USDC Colorado Page 1of1

DISTRICT OF COLORADO

 

Matt Simpson

Vv.

Plaintiff(s),

Alterra Mountain Company, et al.

Defendant(s),

Court File Number -
20-cv-01691

AFFIDAVIT OF SERVICE ©

 

State of Delaware

County

Ss
of New Castle

I, Kevin S. Dunn, state that on Tuesday, June 16, 2020 at 1:45 PM I served the Summons,

Complai

Corpora

nt and Civil Cover Sheet upon Alterra Mountain Company, therein named, personally at

ation Service Company, 251 Little Falls Drive, Wilmington, DE 19808, by handing to and

leaving with LYNANNE GARES, Service of Process Specialist at Corporation Service Company, the

._. . : : ‘
Registered Agent for Alterra Mountain Company, expressly authorized to accept service of

process for same, a true and correct copy thereof.

 

I declare under penalty of perjury that this information is true.

t
‘
1
1
‘

‘

 

Dated: & / (4 /2020

 

Kevin S. (Dyxh

 

* Service Was completed by an independent contractor retained by Metro Legal Services, Inc.

|

Serial # GUSGL 240351 1155

Re: 61

06-001

legal support specialists since 1969.
330 2nd Avenue South, Suite 150 .
Minneapolis, MN 55401

(800) 488-8994
www.metrolegal.com
